Warren F. Neely,




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 2, 2014

                                       No. 04-14-00518-CV

                                          Jeanne COOK,
                                             Appellant

                                                 v.

                                    Warren F. NEELY, M.D.,
                                           Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-10774
                          Honorable Michael E. Mery, Judge Presiding

                                          ORDER
       In this non-accelerated appeal, the trial court signed a judgment or order on April 24,
2014, and the notice of appeal was filed on July 24, 2014. The clerk’s record was due on August
21, 2014. See TEX. R. APP. P. 35.1.
        On August 27, 2014, the trial court clerk notified this court that the clerk’s record has not
been filed because appellant has failed to pay or make arrangements to pay the fee for preparing
the record and appellant is not entitled to appeal without paying the fee.
        Therefore, we ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee, or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed. See id. R.
37.3(b), 42.3.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court